PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ochs et al.
Application No. 15/787,151
Filed: October 18, 2017
For: Methods for Providing Beneficial Effects to the Oral Cavity

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed September 3, 2020.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on November 4, 2020.  A Notice of Abandonment was mailed on December 30, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the LaShawn Marks at (571) 272-7141. 

This application is being referred to Technology Center Art Unit 3785 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/LIANA S WALSH/Lead Paralegal Specialist, OPET